Mr. Presiding Justice Denis E. Sullivan delivered the opinion of the court. The record and facts in this case are similar to the record and facts in the case of Tudor v. Firebaugh, 303 Ill. App. 452, and the views expressed in that case apply with equal force to the instant case. Therefore, the decree of the superior court of Cook county is accordingly reversed and the cause is remanded. Decree reversed and cause remanded. Hebel, J., concurs.   See Callaghan’s Illinois Digest, same topic and section number.